Opinion issued November 24, 2015




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                         ————————————
                          NO. 01-15-00573-CV
                        ———————————
  COLE DISTRIBUTION, INC., COLE CHEMICAL & DISTRIBUTING,
   INC., PRINCESS PROPERTIES LIMITED PARTNERSHIP, COLE
           INTERNATIONAL, INC., AND DONNA F. COLE,
                          Appellants
                                     V.
  VEXAPAK L.L.C., ANTONIO GONZALEZ CORTEX AKA ANTONIO
  GONZALEZ JR. AKA ANTONIO D. GONZALEZ AKA ANTONIO D.
   GONZALEZ CORTES AND ANTONIO GONZALEZ CARDENAS,
                          Appellees


                 On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Case No. 2008-27646


                      MEMORANDUM OPINION
      Appellants filed notices of appeal attempting to appeal a final judgment

rendered on April 2, 2015. On July 10, 2015, while the appellate case was pending,

the trial court entered an order vacating its final judgment and ordering that a new

judgment would be entered upon consideration of the parties’ motions to modify

the judgment. In August and September 2015, this Court respectively granted

Appellants’ motions to abate and to continue abatement of the appeal pending the

trial court’s entering a final judgment. A new final judgment has not been entered

and, on November 3, 2015, this Court denied Appellants’ most recent request to

continue abatement.

      This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Bison Bldg. Materials,

Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); CMH Homes v. Perez, 340
S.W.3d 444, 447–48 (Tex. 2011); Lehmann v. Har–Con Corp., 39 S.W.3d 191,

200 (Tex.2001); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West

2015) (authorizing appeals from certain interlocutory orders). Because the trial

court withdrew its final judgment and has not entered a subsequent final judgment,

the Court directed the parties that it might dismiss the appeal for lack of

jurisdiction unless the parties filed a response demonstrating the Court’s

jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a), 43.2(f). The parties failed

to file a response.


                                          2
      Accordingly, because the trial court withdrew its final judgment and nothing

in the record indicates that the trial court has since entered a final judgment or an

appealable interlocutory order, we dismiss the appeal for want of jurisdiction. See

Gunn v. Tracy, No. 05-11-00161-CV, 2011 WL 1663088, at *1 (Tex. App.—

Dallas May 4, 2011, no pet.) (dismissing appeal for lack of jurisdiction after trial

court withdrew final judgment); Sanchez v. Olivas, No. 08-06-00138-CV, 2006
WL 2480803, at *1 (Tex. App.—El Paso Aug. 29, 2006, no pet.) (same). We

dismiss all pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.




                                         3